Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (U.S. 2016/0161088 A1, hereinafter refer to Sung) in view of Spagnola et al. (U.S. 2020/0102472 A1, hereinafter refer to Spagnola).
Regarding claim 21: Sung discloses a photocurable composition (the quantum dot-polymer bead composite 300a formed as described above can be mixed with the matrix resin 400 solution and then applied to a barrier film and cured to form the light conversion layer 272 in which the microphase 300 is dispersed) (see Sung, Figs.1-2 as shown below, ¶ [0003], ¶ [0050], ¶ [0055], and ¶ [0116]) consisting of:

    PNG
    media_image1.png
    273
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    320
    451
    media_image2.png
    Greyscale

a fluid (300/400) that is not differentiated into fluid particles, the fluid (300/400) including one or more (meth)acrylate monomers, a dispersant (dispersing agent), and a photoinitiator (see Sung, Figs.1-2 as shown above, ¶ [0050] - ¶ [0061], and ¶ [0116]); and 
quantum dots (311) that each consist of a core, a shell surrounding the core, and ligands coupled to the exterior surface of the shell, all of the quantum dots (311) suspended in and directly contacting the fluid (300/400), wherein the quantum dots (311) emit radiation having a first wavelength band in the visible light range in response to absorption of radiation having a second wavelength band in the UV light range (excitation light having a wavelength of about 420 nm is irradiated onto the light conversion film 270), wherein the second wavelength band is different than the first wavelength band (see Sung, Figs.1-2 as shown above, ¶ [0038] - ¶ [0061], ¶ [0116], and ¶ [0069]- ¶ [0070]); and 
wherein the photoinitiator (see Sung, Figs.1-2 as shown above, ¶ [0050] - ¶ [0061], ¶ [0116], and ¶ [0069]- ¶ [0070]).
Sung is silent upon explicitly disclosing wherein the photoinitiator initiates polymerization of the one or more (meth)acrylate monomers in response to absorption of radiation in the second wavelength band.
Before effective filing date of the claimed invention the disclosed the photoinitiator were known initiates polymerization of the one or more (meth)acrylate monomers in response to absorption of radiation in the second wavelength band and to form substrate coatings having a desirable “soft” touch or feel.
For support see Spagnola, which teaches wherein the photoinitiator initiates polymerization of the one or more (meth)acrylate monomers in response to absorption of radiation in the second wavelength band (see Spagnola, ¶ [0001], ¶ [0043], and ¶ [0088]).
Sung discloses the claimed invention except for the characteristics of photoinitiator material. Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Sung and Spagnola to enable the photoinitiator material  having the recited characteristics as taught by Spagnola initiate polymerization of the one or more (meth)acrylate monomers in response to absorption of radiation in the second wavelength band and to form substrate coatings having a desirable “soft” touch or feel, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for initiating polymerization of the one or more (meth)acrylate monomers in response to absorption of radiation in the second wavelength band and forming substrate coatings having a desirable “soft” touch or feel involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Regarding claim 22: Sung as modified teaches a photocurable composition as set forth in claim 21 as above. The combination of Sung and Spagnola further teaches wherein the fluid (300/400) includes a solvent (see Sung, Figs.1-2 as shown above and ¶ [0047] - ¶ [0050]).  
Regarding claim 23: Sung as modified teaches a photocurable composition as set forth in claim 21 as above. The combination of Sung and Spagnola further teaches wherein the fluid (300/400) includes a cross-linker (quantum dot-molecule monomers 310 is equivalent to the claimed limitation of cross-linker) (see Sung, Figs.1-2 as shown above and ¶ [0044]).  
Regarding claim 24: Sung as modified teaches a photocurable composition as set forth in claim 21 as above. The combination of Sung and Spagnola further teaches wherein the fluid (300/400) consists of the (meth)acrylate monomers, the dispersant (dispersing agent), and the photoinitiator (see Sung, Figs.1-2 as shown above, ¶ [0050] - ¶ [0061], and ¶ [0116] and see Spagnola, ¶ [0001], ¶ [0043], and ¶ [0088]).
Regarding claim 25: Sung as modified teaches a photocurable composition as set forth in claim 21 as above. The combination of Sung and Spagnola further teaches wherein the ligands are selected from the group consisting of thioalkyl compounds and carboxyalkanes (a material layer selected from the group consisting of organic acid, and phosphonic acid, which have a long chain alkyl or aryl group, and a combination thereof is equivalent to the claimed limitation of “thioalkyl compounds and carboxyalkanes”) (see Sung, Figs.1-2 as shown above and ¶ [0040] - ¶ [0041]).
Regarding claim 26: Sung as modified teaches a photocurable composition as set forth in claim 21 as above. The combination of Sung and Spagnola further teaches wherein the composition comprises about 1 wt% to about 10 wt% (about 0.1 wt % to about 20 wt %) of the nanomaterial (see Sung, Figs.1-2 as shown above and ¶ [0060] - ¶ [0061]).  
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (U.S. 2016/0161088 A1, hereinafter refer to Sung) and Spagnola et al. (U.S. 2020/0102472 A1, hereinafter refer to Spagnola) as applied to claim 21 above, and further in view of Pousthomis et al. (U.S. 2019/0002719 A1, hereinafter refer to Pousthomis). 
Regarding claims 27-28: Sung as modified teaches a photocurable composition as applied to claim 21 above. The combination of Sung and Spagnola is silent upon explicitly disclosing wherein a viscosity of the composition is in a range of about 10 cP to about 150 cP at room temperature (as claimed in claim 27);
wherein a surface tension of the composition is in a range of about 20 mN/m to about 60 mN/m (as claimed in claim 28).
Before effective filing date of the claimed invention the disclosed viscosity of the composition and surface tension of the composition were known in order to enhanced stability over temperature, environment variations and deteriorating species like water and oxygen, or other harmful compounds attacks; coupling the properties of different nanoparticles encapsulated in the same particle; preventing a decrease of the properties of encapsulated nanoparticles; enhanced photoluminescence quantum yield; enhanced resistance to photobleaching and enhanced resistance to photon flux in the case of luminescent particles.
For support see Pousthomis, which teaches wherein a viscosity of the composition is in a range of about 10 cP to about 150 cP (2 cP to 30 cP) at room temperature (see Pousthomis, ¶ [1973]- ¶ [1975] and ¶ [3124]) (as claimed in claim 27).
Pousthomis teaches an overlapping viscosity ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the viscosity ranges through routine experimentation and optimization to obtain optimal or desired viscosity of the composition because the viscosity ranges is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
wherein a surface tension of the composition is in a range of about 20 mN/m to about 60 mN/m (22 dyne/cm to 45 dyne/cm= 25 mN/m to 45 mN/m) (see Pousthomis, ¶ [1973]- ¶ [1975] and ¶ [3124]) (as claimed in claim 28).
Pousthomis teaches an overlapping surface tension ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the surface tension ranges through routine experimentation and optimization to obtain optimal or desired surface tension of the ink composition because the surface tension ranges is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Sung, Spagnola, and Pousthomis to enable the known ranges viscosity of the composition and surface tension of the composition as taught by Pousthomis in order to enhanced stability over temperature, environment variations and deteriorating species like water and oxygen, or other harmful compounds attacks; coupling the properties of different nanoparticles encapsulated in the same particle; preventing a decrease of the properties of encapsulated nanoparticles; enhanced photoluminescence quantum yield; enhanced resistance to photobleaching and enhanced resistance to photon flux in the case of luminescent particles (see Pousthomis, ¶ [0012], ¶ [1973]- ¶ [1975] and ¶ [3124]).
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896